Citation Nr: 0835144	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1961 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision that denied 
service connection for a gastrointestinal disorder.  The 
veteran provided testimony at a personal hearing at the RO in 
March 2007.  


FINDING OF FACT

Gastrointestinal problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current gastrointestinal disorder began many years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2005 and a rating 
decision in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in an April 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  





Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as peptic ulcers 
(gastric and duodenal), may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has a gastrointestinal disorder 
that is related to service.  

His service medical records indicate that he was treated for 
gastrointestinal problems on occasions during service.  An 
October 1966 hospital note reported that he was admitted in 
September 1966 with a two week history of nausea and 
vomiting.  It was noted that during his course of the 
hospitalization, the veteran developed a steady band-like 
headache which occurred only upon standing up.  The 
impression was psychophysiologic gastrointestinal reaction 
and tension headaches.  A subsequent October 1966 hospital 
narrative summary indicated that the veteran's chief 
complaint was vomiting.  It was noted that he was discharged 
two days earlier for a trial of duty and that he returned 
complaining of severe and persistent nausea, vomiting, and 
retching as well as a transient episode of dizziness one hour 
prior to the hospitalization.  The diagnoses were 
psychophysiologic gastrointestinal reaction and tension 
headaches.  It was noted that the veteran would be air 
evacuated to a naval medical facility for medical board 
proceedings.  

A January 1967 naval hospital report related admission 
diagnoses of psychophysiological gastrointestinal reaction 
and tension headaches.  The revised diagnoses were passive-
dependent personality with psychophysiological and conversion 
reactions.  It was noted that it was recommended that the 
veteran be discharged.  The January 1967 medical board report 
indicated that with five years and two months of service, the 
veteran was admitted to a naval hospital with diagnoses of 
psychophysiological gastrointestinal reaction and tension 
headaches.  It was noted that he had been received on 
transfer from an Army hospital where he had been admitted for 
nausea, vomiting, and weight loss.  The medical board report 
indicated that the physical and laboratory examinations were 
within normal limits at that facility.  The medical board 
report indicated that symptomatic treatment returned the 
veteran to duty status, but that he returned to the hospital 
two days later because of similar symptoms of headaches and 
dizziness.  It was noted that the neurological examination 
was within normal limits except for an old unilateral right 
strabismus and that psychological tests revealed that the 
veteran was prone to somatic complaints.  The medical board 
report noted that it was felt that the veteran was not 
suitable for full duty and that medical board proceedings 
were necessary.  

The medical board report related revised diagnoses of 
passive-dependent personality with psychophysiological and 
conversion reactions.  It was noted that such disorders 
existed prior to service, were not aggravated by service, and 
were manifested by nausea, vomiting, headaches, anorexia, 
isolation of affect, separation anxiety, nail biting, 
dependence on home, and excessive worry, as well as minimal 
stress of routine duty and orders to Vietnam and his wife's 
pregnancy; marked predisposition with absence of his father; 
operations of strabismus; adjustment difficulty at school 
because of immaturity and dropping out of high school; and 
moderate to marked impairment for full duty.  The medical 
Board report indicated that it was their opinion that the 
veteran manifested a personality disorder which rendered him 
unsuitable for further service in the Marine Corps.  It was 
noted that the condition was considered to be an inherent, 
pre-existing, defect and that he presently suffered from no 
disability that was the result of an incident of service or 
which was aggravated thereby.  An actual chronic 
gastrointestinal disorder was not diagnosed during service.  

The first post-service evidence of record of a 
gastrointestinal disorder is in September 2001, decades after 
the veteran's separation from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A September 2001 operation report from Frisbie Memorial 
Hospital noted that the veteran was evaluated for a three 
month history of bloody diarrhea with fluctuating bowel 
habits of constipation and diarrhea.  It was noted that he 
underwent a colonoscopy.  The postoperative diagnosis was 
colitis extending to 50 cm in a continuous manner that was 
most likely adult onset ulcerative colitis.  It was noted, 
however, that anteric colitis had to be ruled out as well.  A 
September 2001 pathology report from Salmon Falls Pathology, 
at Frisbie Memorial Hospital, indicated diagnoses of colonic 
mucosa with no significant pathologic changes, as to a right 
colon biopsy, and changes consistent with chronic active 
colitis, as to left colon biopsies.  

A May 2004 treatment report from T. Bennett, M.D., indicated 
that the veteran had a history of ulcerative colitis.  It was 
noted that he had not been seen since February 2002.  The 
impression was ulcerative colitis.  

Subsequent post-service private and VA treatment records show 
treatment for disorders including ulcerative colitis.  

A March 2005 statement form W. E. Maher, M.D., indicated that 
the veteran stated that he had bloody stools while in the 
service in Okinawa in 1966.  It was noted that the exact 
etiology was unknown.  Dr. Maher reported that the veteran 
presented in September 2001 with a recurrence of bloody 
stools and that a colonoscopy showed ulcerative colitis.  It 
was noted that the veteran did well on Sulfasalazine until 
August 2004 when he began to have a flare.  Dr. Maher 
indicated that the veteran's Sulfasalazine was increased; 
that Prednisone was added; and that he received Remicade 
infusions on four occasions.  Dr. Maher noted that the 
veteran still had diarrhea and bloody stools three times per 
day that required one unit of packed RBCs transfused for 
anemia from the bloody stools.  Dr. Maher commented that due 
to the fact that the veteran's distant history showed 
hematochezia, cramps, and diarrhea dating back to 1966, "it 
[was] possible that ulcerative colitis was present at that 
point as [that disorder] [was] a chronic inflammatory bowel 
disease."  

A May 2005 VA treatment entry noted that the veteran had a 
history of ulcerative colitis that was first diagnosed in 
2001 when he presented with rectal bleeding intermittently of 
several months.  The veteran reported that he was presently 
not under good control and that he was having intermittent 
rectal bleeding.  It was noted that several medications were 
being used, but that he was still symptomatic.  The 
assessment was ulcerative colitis.  

A December 2005 VA gastrointestinal examination report noted 
that the veteran's claims folder was available and reviewed.  
It was reported that he served in the military during the 
Vietnam conflict.  The examiner indicated that the veteran's 
medical records disclosed that he experienced an upper 
gastrointestinal disorder in 1966 at the time he was being 
deployed to Vietnam.  It was noted that he reported that he 
had some vomiting and diarrhea and indicated that he had some 
blood in the vomitus at that time.  The examiner stated that, 
however, there was no indication of blood occurring in the 
vomitus, as per the medical records that had been reviewed.  
The examiner indicated that the veteran apparently had some 
studies done when he arrived on Okinawa and that he was 
returned to a naval hospital.  It was noted that the veteran 
indicated that things apparently cleared up pretty well after 
that, except that he had noticed a little blood in his stool 
and on his toilet tissue from time to time.  The examiner 
reported that the veteran had no documentation of treatment 
for a lower gastrointestinal disorder during the period from 
his discharge from the military until September 2001.  The 
examiner indicated that since September 2001, the veteran had 
been treated for ulcerative colitis with the diagnosis 
established by a colonoscopy.  It was noted that that the 
veteran continued on medication for such condition.  

The diagnosis was ulcerative colitis.  The examiner commented 
that it was his opinion that the veteran's ulcerative colitis 
was "not caused by nor the result of the psychophysiological 
gastrointestinal reaction that appeared at the time of his 
deployment in Vietnam in 1966."  The examiner indicated, as 
to a rationale, that there was no supporting evidence of 
hematemesis, diarrhea, or melena occurring while the veteran 
was in the military.  The examiner also remarked that there 
was no supporting evidence of melena or of a gastrointestinal 
disorder since the veteran left the service in 1967 until he 
had the incident of ulceration colitis in September 2001.  
The examiner further stated that the service incidence in 
1966 was an upper gastrointestinal disorder triggered by the 
stress of the veteran's separation from his family and his 
deployment to a war zone, according to the reports, while the 
current ulcerative colitis was a lower intestinal disorder 
and unrelated to the previous gastrointestinal problem.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the March 2005 statement from Dr. 
Mayer indicated that due to the fact that the veteran's 
distant history showed hematochezia, cramps, and diarrhea 
dating back to 1966, "it [was] possible that ulcerative 
colitis was present at that point as [that disorder] [was] a 
chronic inflammatory bowel disease."  The Board notes that 
there is no indication that Dr. Mayer reviewed the veteran's 
entire claims file in providing his opinion.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Additionally, Dr. Mayer's opinion is speculative in 
that he uses the term "possibly".  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or any such relationship).  
Given these circumstances, the Board finds that Dr. Mayer's 
opinion has little probative value in this matter.  

Conversely, the Board notes that the December 2005 VA 
gastrointestinal examination report specifically noted that 
the veteran's claims file had been reviewed.  The examiner 
indicated that that it was his opinion that the veteran's 
ulcerative colitis was "not caused by nor the result of the 
psychophysiological gastrointestinal reaction that appeared 
at the time of his deployment in Vietnam in 1966."  The 
examiner also specifically discussed the veteran's service 
medical records and provided a detailed rationale for his 
opinion.  Therefore, the Board finds that the VA examiner's 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board notes that the evidence as a whole provides no 
continuity of symptomatology of a gastrointestinal disorder 
since service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  Nor is any such disorder otherwise 
adequately medically linked to an incident of service.  There 
is no indication from a medical source that any 
gastrointestinal problems during the veteran's period of 
service may be reasonably associated with his current 
gastrointestinal disorder (ulcerative colitis) many years 
later.  The medical evidence does not suggest that the 
veteran's current gastrointestinal is related to his period 
of service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that his 
present gastrointestinal disorder began years after his 
period of service, without relationship to service.  

The veteran has alleged in statements and testimony that his 
current gastrointestinal disorder had its onset during 
service.  As a layperson, however, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any gastrointestinal problems during service were acute 
and transitory and resolved without residual disability, and 
that the current claimed gastrointestinal disorder 
(ulcerative colitis) began many years after the veteran's 
period of service and was not caused by any incident of 
service.  The Board concludes that a gastrointestinal 
disorder was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for a gastrointestinal disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


